Citation Nr: 1817608	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-12 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for depression.

2. Entitlement to service connection for an acquired psychiatric disorder to include depression and a post-traumatic stress disorder, to include due to residuals of tuberculosis and/or residuals of a left lower extremity, muscle group XI, gunshot wound.

3. Entitlement to service connection for a bilateral foot disorder, to include the postoperative residuals of hallux valgus with degenerative joint disease of the first metacarpophalangeal joints.

4. Entitlement to service connection for a bilateral foot disorder other than the postoperative residuals of hallux valgus with degenerative joint disease of the first metacarpophalangeal joints, to include pes planus. 

5. Entitlement to service connection for a low back disorder, to include secondary to bilateral foot disorders or the residuals of a left lower extremity, muscle group XI, gunshot wound. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Paul J. Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to May 1981. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.
 
The Veteran testified in October 2017 before the undersigned. A transcript of the hearing is associated with the claims file. 

On review of the appellant's pleadings it is clear that his claim for a bilateral foot disorder is not limited to pes planus (flat foot), but rather it is a claim for a disorder manifested by bilateral foot pain, to include the postoperative residuals of hallux valgus (bunions), and degenerative joint disease of the first metacarpophalangeal joints.  Hence, in light of Clemons v. Shinseki, 23 Vet. App. 1 (2009) (When a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.), the Board has styled the issues accordingly.  

A November 2017 private physician letter raised claims of entitlement to service connection for bilateral hip, and right knee disorders, as well as a claim to reopen the issue of entitlement to service connection for a left knee disorder.  These claims include the theory of entitlement to service connection secondary to bilateral foot disorders and/or residuals of a left lower extremity, muscle group XI, gunshot wound. These issues, however, are not currently developed or certified for appellate review.  Accordingly, they are referred to the RO for appropriate consideration.

The issues of entitlement to service connection for an acquired psychiatric disorder to include depression and posttraumatic stress disorder, and a low back disorder are REMANDED to the AOJ.


FINDINGS OF FACT

1. An unappealed December 2007 rating decision denied service connection for depression.
 
2. Evidence received since the December 2007 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for depression.

3. The evidence is at least in equipoise as to whether postoperative residuals of bilateral hallux valgus with degenerative joint disease of the first metacarpophalangeal joints are due to an event or injury in service.

4. Save for postoperative residuals of hallux valgus with degenerative joint disease of the first metacarpophalangeal joints, a bilateral foot disorder, to include pes planus, is not shown to be causally or etiologically related to any disease, injury or incident in service.


CONCLUSIONS OF LAW

1. The December 2007 rating decision denying entitlement to service connection for depression is final; new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2017).

2. Postoperative residuals of bilateral hallux valgus with degenerative joint disease of the first metacarpophalangeal joints were incurred inservice. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. Save for postoperative residuals of hallux valgus with degenerative joint disease of the first metacarpophalangeal joints, a bilateral foot disorder, to include pes planus was not incurred or aggravated inservice. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.326 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Depression

Entitlement to service connection for depression was first denied in a December 2007 rating decision on the basis that the disorder was not shown to have been incurred in service or to otherwise be related to service, or to be related to service-connected residuals of tuberculosis. The Veteran did not perfect an appeal to that decision, and it is therefore final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1100.  
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for depression in November 2011. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. 

The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
At his October 2017 Board hearing the Veteran alleged that depression was related, in part, to physical limitations caused by his service-connected residuals of a left lower extremity, muscle group XI gunshot wound.  Given that the claimant's clinical record now includes diagnoses of depression, posttraumatic stress disorder and anxiety; and given the interplay between these disorders as well as the service connected gunshot wound, the Board finds that the record raises a reasonable possibility of substantiating the claim, and that the evidence is new and material.  The claim of entitlement to service connection for depression is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).

Bilateral foot disorder

The Veteran asserts that service connection is warranted for bilateral foot disorders to include pes planus, hallux valgus and degenerative joint disease of the first metacarpophalangeal joints.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

At his October 2017 Board hearing, the Veteran asserted that during service he was forced to wear incorrectly sized shoes, which caused his "toes to go crooked" and "overlap." 

The Veteran's DD 214 indicates that his primary military occupational specialty was that of a Marine rifleman. 

The service treatment records are silent for diagnosis or treatment of a foot disorder. The first indication of foot pain noted in the record was in a May 2006 record of VA treatment, where the Veteran complained of foot pain and reported a history of infantry work with poor-fitting shoes. A March 2007 VA podiatric record noted a history of "painful feet" for twenty-seven years. At that time the Veteran was diagnosed, in pertinent part, with hallux valgus and pes planus.

The Veteran submitted an October 2017 letter from Dr. R., a VA physician who opined that the Veteran's foot pain was due to arthritis and bunions, which were precipitated by injuries during active duty.

The Veteran also submitted a November 2017 letter from Dr. M, a VA podiatrist, who diagnosed post-surgical residuals of hallux valgus correction with retained hardware, and degenerative joint disease of the first metatarsophalangeal joints. Dr. M. opined that "the fact that [the Veteran] wore boots that were too small for him certainly has contributed to some of the pathology in his forefoot areas" and that "his current problems are definitely related to his service in the military." That opinion was based on an in-person examination, a review of the appellant's medical records, as well as a subjective history reported by the Veteran. 

Based on a review of the foregoing, the Board finds that the evidence is at least in equipoise as to whether bilateral postoperative residuals of hallux valgus with degenerative joint disease of the first metatarsophalangeal joints are etiologically related to service. In this regard, the November 2017 podiatrist's opinion is the most probative evidence of record. While the available contemporaneous medical evidence does not corroborate the Veteran's reports of in-service foot problems, the November 2017 podiatrist's opinion was supported by adequate rationale, and was based on an in-person examination, review of the medical records, and a history of the disorder as provided by the Veteran. There is no contrary medical evidence of record. In this regard, the Board observes that the Veteran has not been provided a VA examination to address the etiology of the claimed conditions. 

Additionally, the Veteran has competently and credibly testified that his foot pain developed during service, and that such symptoms have persisted since service. The Board finds that the appellant's testimony is consistent with the physical demands of his military service.

As such, the evidence is at least in equipoise as to whether the Veteran's postoperative residuals of bilateral hallux valgus with degenerative joint disease of the first metatarsophalangeal joints were etiologically related to active-duty service. Therefore, service connection is warranted for those conditions. 

With regard to pes planus, the evidence preponderates against finding that such disorder is etiologically related to the Veteran's service. Pertinently, no medical evidence of record supports a finding that pes planus was incurred in or is otherwise related service.

The Board notes that the Veteran has not been provided a VA medical examination in relation to his claim for a bilateral foot disorder. VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for finding a link between current disability and service is low. Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83. 

Here, the file contains no medical evidence suggesting that pes planus was incurred in or is otherwise related service. The Veteran's report that he wore shoes that were too small which compressed his toes is credible, but there is no competent evidence of a relationship between such in-service injury and his current pes planus. Notably, the service treatment records do not reveal any complaints or findings pertaining to a foot disorder, the Veteran has not related an in-service injury to the arches of his feet, and he has not provided any theory as to how a toe injury ultimately caused pes planus. Accordingly, even the low threshold under McLendon has not been met here and VA's duty to provide a VA examination has not been triggered. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159 (c), 3.326; McLendon, 20 Vet. App. 79, 81-82 (2006).

The Veteran is competent to address his history of injury, of treatment as he experienced it, and of symptoms of disability, but is not competent to conclude that in-service toe injuries resulted in current pes planus. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). As discussed above, the Board finds the Veteran's reports of bilateral foot pain since service to be consistent with October 2017 and November 2017 medical opinions favoring service-connection for the postoperative residuals of hallux valgus with degenerative joint disease of the first metacarpophalangeal joints. Significantly, neither physician supported an in-service etiology of pes planus.

Given the record before it, the Board finds that the evidence regarding an in-service etiology of the Veteran's pes planus does not reach the level of equipoise. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits ...."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA ... the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).

Accordingly, service connection is denied for pes planus. There is no evidence of pes planus during service, nor any competent evidence suggesting that the Veteran's current diagnosis is related to his military service. See 38 U.S.C. § 5107 (b). Therefore, the Veteran's claim for service connection for pes planus must be denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for depression is reopened.

Entitlement to service connection for postoperative residuals of bilateral hallux valgus with degenerative joint disease of the first metacarpophalangeal joints is granted.

Entitlement to service connection for a bilateral foot disorder other than the postoperative residuals of hallux valgus with degenerative joint disease of the first metacarpophalangeal joints, to include pes planus, is denied. 



REMAND

Depression

No VA examiner has specifically addressed the nature and etiology of the Veteran's diagnosed depression. Numerous VA treatment records reveal diagnosis and treatment of depression, and the Veteran has asserted that his depression began as a result of his tuberculosis the physical limitations associated with his left lower extremity gunshot wound residuals. The records also suggest that the appellant suffers from posttraumatic stress disorder, and in light of the fact that the claimant is service connected for a gunshot wound it is possible that posttraumatic stress disorder may be due to that stressor, and that depression may be part of posttraumatic stress disorder.  As the requirements for a VA examination are met, remand is required for the provision of an examination to consider the etiology of the claimed disorder. See 38 C.F.R. § 3.159 (c)(4) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As well, the issue of entitlement to service connection for depression is inextricably intertwined with the referred issues of entitlement to service connection for right knee and bilateral hip disorders, the claim to reopen the issue of entitlement to service connection for a left knee disorder, as well as the claim of entitlement to service connection for a low back disorder remanded below. Pertinently, the Veteran has asserted that his depression is caused by physical limitations which impair his mobility and occupational ability. As these claimed disorders likely contribute to such symptomatology, the Board finds that these issues are also raised as possible contributors to the claimed depression, and the issues are therefore inextricably intertwined. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). Development of these issues must be completed before adjudication of the issue of entitlement to service connection for depression. 


Acquired psychiatric disorder other than depression, to include post-traumatic stress disorder

At the October 2017 Board hearing, the Veteran asserted that his posttraumatic stress disorder was related, in part, to witnessing a fellow service-member commit suicide while stationed in Puerto Rico in June 1974. VA has not attempted to verify this alleged stressor event, and therefore additional development is warranted. See 38 U.S.C. § 5103A (c) (2012); 38 C.F.R. § 3.159 (c)(3) (2017).

Low back disorder

The October 2017 letter from Dr. R., and the November 2017 letter from Dr. M. suggest that the Veteran has a low back disorder which is related to his service-connected bilateral foot disorders, and residuals of a left lower extremity, muscle group XI gunshot wound.  These providers also suggest that a low back disorder may be due to knee and hip disorders which have been referred for further development. However, neither letter provides any diagnosis of a specific low back disorder. The record similarly reveals numerous reports of low back pain, but does not reveal a clear diagnosis of a chronic low back disorder. Pain standing alone does not constitute a disability without an identified basis for the finding or symptom. See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.)

The Veteran has not been provided a VA examination to consider the nature and etiology of any current low back disability. However, the record supports that the Veteran exhibits symptoms which may be associated with a low back disability, and provides a plausible basis to find that such a disability is related to other service-connected disorders. As such, remand is required to obtain an examination. See McLendon.

Accordingly, the case is REMANDED for the following action:

1. Request that the Joint Services Records Research Center or any other appropriate agency provide documents or information which may help to verify the Veteran's reported stressor related to witnessing a fellow service-member from a different unit shoot himself while stationed on guard duty in Puerto Rico in June 1974. If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims. The claimant must then be given an opportunity to respond.

2. Obtain all outstanding, pertinent VA treatment records, including records from the San Diego VA Medical Center, and Oceanside Community-Based Outpatient Clinic dating since June 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

3. Thereafter, schedule the Veteran for a VA orthopedic examination with an appropriate examiner to address the nature and etiology of his claimed low back, knee and hip disorders. The examiner must be provided access to the appellant's VBMS and Virtual VA files, and the examiner must indicate in the examination reports that these files were reviewed in conjunction with the examinations.  All indicated tests and studies should be completed, and the examiner should take a complete history from the Veteran regarding these claimed disabilities.  Following the examination the examiner must answer the following question: 

Is it at least as likely as not (50 percent probability or more), that any diagnosed low back, knee or hip disorder was caused or is aggravated by any other service-connected disorder, alone or in combination, to include the postoperative residuals of bilateral hallux valgus with degenerative joint disease of the first metacarpophalangeal joints; residuals of a left lower extremity, muscle group XI gunshot wound; or any other relevant disability found to be service-connected in the course of the examination?  The examiner must discuss the October 2017 letter of Dr. R., and the November 2017 letter of Dr. M.

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

4. After all of the foregoing development has been completed, schedule the Veteran for a VA psychiatric examination following the orthopedic examination specified in directive three above, to address the nature and etiology of any diagnosed acquired psychiatric disorder. The Veteran's VBMS and Virtual VA files must be made available to the examiner for review of the case. A notation to the effect that this record review took place must be included in the report of the examiner. The examiner must then address the following questions:

a) What psychiatric disorders have been diagnosed since the appellant filed his claim in January 2011? 

b) For each and every diagnosed acquired psychiatric disorder, is it at least as likely as not (50 percent probability or more) that the disability is related to any incident of his military service? If any diagnosis of posttraumatic stress disorder is based on a claimed in-service event, to include an inservice gunshot wound, the examiner should identify the evidence that independently corroborates the claimed event.  

c) Is it at least as likely as not (is there a 50 percent probability or more) that any diagnosed psychiatric disorder to include posttraumatic stress disorder and/or depression, is caused or aggravated by any service-connected disorder, alone or in combination, to include the postoperative residuals of bilateral hallux valgus with degenerative joint disease of the first metacarpophalangeal joints, the residuals of a left lower extremity, muscle group XI gunshot wound, the residuals of tuberculosis, or any other disability found to be service-connected in the course of the orthopedic examination specified in directive three above?

A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

5. The AOJ must then review the aforementioned examination reports to ensure that they are in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

6. After taking any other steps necessary to fulfill VA's duty to assist under the Veterans Claims Assistance Act of 2000, adjudicate the issues referred in the introduction section above. The appellant is advised that the Board will only exercise appellate jurisdiction over those claims where a timely appeal has been perfected.

7. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


